Exhibit 10.3

Execution Version

OPERATIONAL SERVICES AND SECONDMENT AGREEMENT

This Operational Services and Secondment Agreement (this “Agreement”), dated as
of September 20, 2016 (the “Effective Date”), is entered into among Noble
Energy, Inc., a Delaware corporation (“Noble”), Noble Energy Services, Inc., a
Delaware corporation (“NESI”), Noble Midstream GP LLC, a Delaware limited
liability company (the “General Partner”), Noble Midstream Partners LP, a
Delaware limited partnership (the “Partnership”) and Noble Midstream Services
LLC, a Delaware limited liability company (“OpCo”). Noble, the General Partner,
the Partnership and OpCo are sometimes herein referred to individually as a
“Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, the General Partner is the general partner of the Partnership that
through OpCo and its Subsidiaries is engaged in the business of crude oil
gathering and treating; natural gas gathering; fresh water distribution and
storage; and produced water collection, cleaning, recycling and disposal; and
other related assets and businesses;

WHEREAS, Noble has expertise in the management, construction, design,
maintenance and operation of midstream infrastructure assets, including crude
oil gathering pipelines, crude oil treating facilities, natural gas gathering
pipelines, centralized gathering facilities, fresh water distribution and
storage systems, and produced water pipelines and cleaning, recycling and
disposal facilities;

WHEREAS, Noble can make available, or cause to be made available, to the
Partnership Parties the personnel necessary to perform such management,
construction, design, maintenance and operational functions with respect to
assets owned by the Midstream Group (as defined below); and

WHEREAS, the Parties desire that Noble provide, or cause to be provided, to the
Partnership Parties personnel necessary to manage, construct, design, maintain
and operate the Midstream Group’s assets and, in connection therewith, that
Noble second, or cause to be seconded, certain personnel to the Partnership
Parties.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. Capitalized terms used and not otherwise defined in this
Agreement shall have the following respective meanings, unless context clearly
requires otherwise:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries’ controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For purposes of this
Agreement, none of the Midstream Group shall be deemed to be an Affiliate of
Noble nor shall Noble be deemed to be an Affiliate of any of the Midstream
Group.

 

1



--------------------------------------------------------------------------------

“Agreement” shall mean this Operational Services and Secondment Agreement,
together with all Exhibits attached hereto, as the same may be amended,
supplemented or restated from time to time in accordance with the provisions
hereof.

“Allocation Percentage” has the meaning set forth in Section 3.3.

“Benefit Plans” means the following employee benefit plans: deferred
compensation, profit sharing, retirement, retiree medical, 401(k), cafeteria,
medical, and disability plans and any insurance programs which benefit the
Seconded Employees or their dependents, including workers’ compensation
insurance, life insurance, accidental death and dismemberment insurance,
long-term disability insurance, business travel and accident insurance, and EAP.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America,
the State of Colorado or the State of Texas shall not be regarded as a Business
Day.

“EAP” means Employee Assistance Program.

“Effective Date” has the meaning set forth in the introductory paragraph to this
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity that would be treated as a single employer
with Noble under Sections 414(b), (c) or (m) of the Code or Section 4001(b)(1)
of ERISA.

“General Partner” has the meaning set forth in the introductory paragraph to
this Agreement; provided that such term shall include its successors and
permitted assigns that are admitted to the Partnership as general partner of the
Partnership, in its capacity as general partner of the Partnership (except as
the context otherwise requires).

“Losses” means any and all costs, expenses (including reasonable attorneys’
fees), claims, demands, losses, liabilities, obligations, actions, lawsuits and
other proceedings, judgments and awards.

“Midstream Group” means, collectively, the Partnership, OpCo and its
Subsidiaries.

“NESI” has the meaning set forth in the introductory paragraph to this
Agreement.

“Noble” has the meaning set forth in the introductory paragraph to this
Agreement.

“Noble Entities” means Noble, NESI and all of their direct and indirect
Subsidiaries, other than any of the Partnership Parties.

“OpCo” has the meaning set forth in the introductory paragraph to this
Agreement.

“Omnibus Agreement” means that certain Omnibus Agreement, dated effective as of
the Effective Date, among Noble, NESI, the General Partner, the Partnership and
the other Persons party thereto from time to time, as such agreement may be
amended, supplemented or restated from time to time.

“Partnership” has the meaning set forth in the introductory paragraph to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Effective Date, as the
same may be amended, supplemented or restated from time to time.

“Partnership Parties” means the General Partner and the Midstream Group.

“Party” has the meaning set forth in the introductory paragraph to this
Agreement.

“Period of Secondment” has the meaning set forth in Section 2.4.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

“Seconded Contractors” has the meaning set forth in Section 2.5.

“Seconded Contractor Expenses” has the meaning set forth in Section 3.2(b).

“Seconded Employee Expenses” has the meaning set forth in Section 3.2(a).

“Seconded Employees” has the meaning set forth in Section 2.4.

“Seconded Person Expenses” has the meaning set forth in Section 3.2(b).

“Seconded Persons” means, collectively, the Seconded Employees and the Seconded
Contractors.

“Secondment” means each assignment of any Seconded Persons to the Partnership
Parties from Noble in accordance with the terms of this Agreement.

“Services” has the meaning set forth in Section 2.1.

“Services Reimbursement” has the meaning set forth in Section 3.1.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
general partner interests of such partnership is owned, directly or indirectly,
at the date of determination, by such Person, by one or more Subsidiaries of
such Person or a combination thereof or (c) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person. For purposes of this Agreement, none of the
Midstream Group shall be deemed to be a Subsidiary of Noble nor shall Noble or
NESI be deemed to be a Subsidiary of any of the Midstream Group.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

SECONDMENT

2.1 Noble shall provide, or cause to be provided, to the Partnership Parties the
Seconded Persons to (a) perform the activities related to the Partnership
Parties’ respective obligations under each of the agreements listed in Exhibit A
and (b) otherwise perform the day-to-day management of the business conducted,
or to be conducted, by the Partnership Parties, as described in Exhibit A and
(c) to design, build, construct and otherwise install the infrastructure
required by (or necessary or convenient to provide the services required under)
the agreements listed in Exhibit A ((a) through (c) collectively referred to
herein as the “Services”).

2.2 Subject to Noble’s right to be reimbursed for such expenses in accordance
with this Agreement, Noble shall pay (or shall cause NESI to pay) all expenses
incurred by it in connection with the retention of the Seconded Persons,
including, but not limited to, Seconded Employee compensation, salaries, wages
and overhead and administrative expenses, charged to or incurred by Noble or
NESI, and, if applicable, social security taxes, workers compensation insurance,
retirement and insurance benefits and other such expenses. Any Seconded
Employees retained by the Noble Entities may be union or non-union employees,
and the Noble Entities shall have the sole right to negotiate the terms and
provisions of any labor or other agreements with the unions to which such
employees belong.

2.3 Noble shall provide, or cause to be provided, such suitably qualified and
experienced Seconded Persons as Noble is able to make available to the
Partnership Parties, and the Partnership Parties shall have the right to approve
such Seconded Persons.

2.4 During the term of this Agreement, Noble or NESI shall second employees of
the Noble Entities that provide the Services to the Partnership Parties. Each
employee who Noble or NESI seconds to the Partnership Parties shall, during the
time that such employee is seconded to the Partnership Parties under this
Agreement (the “Period of Secondment”), be referred to individually herein as a
“Seconded Employee” and, collectively, as the “Seconded Employees.”

2.5 During the term of this Agreement, Noble shall second, or cause to be
seconded, contractors of the Noble Entities that provide the Services to the
Partnership Parties. Each such contractor shall, during the Period of
Secondment, be referred to individually herein as a “Seconded Contractor” and,
collectively, as the “Seconded Contractors,” and together with the Seconded
Employees, the “Seconded Persons.”

2.6 The Seconded Employees will remain at all times employees of the Noble
Entities, but, in addition, during the Period of Secondment, they will also be
joint employees of the Partnership Parties. For the avoidance of doubt, the
Parties acknowledge that Seconded Persons may, during the Period of Secondment,
be called upon to perform services for both the Partnership Parties and the
Noble Entities. The Noble Entities retain the right to terminate the Secondment
of any Seconded Persons for any reason at any time or to discharge the Seconded
Employees with respect to their employment with the Noble Entities. The
Partnership Parties will have the right to terminate the Secondment to it of any
Seconded Persons for any reason at any time, upon prior written notice to Noble,
but at no time will the Partnership Parties have the right to terminate any
Seconded Employee’s employment by a Noble Entity or a Seconded Contractor’s
independent contractor relationship with a Noble Entity. Upon the termination of
the Secondment of any Seconded Persons, such Seconded Persons will cease
performing Services for the Partnership Parties.

2.7 In the course and scope of performing any job functions for the Partnership
Parties, each Seconded Employee will report into the Partnership Parties’
management structure, and will be under the

 

4



--------------------------------------------------------------------------------

direct management, supervision and control of the Partnership Parties with
respect to such Seconded Employee’s performance of the Services, with Seconded
Contractors remaining at the direction of the respective contractor. No Seconded
Persons shall have the authority or apparent authority to act on behalf of any
Noble Entity in connection with the performance of the Services during any
Period of Secondment.

2.8 Those Seconded Employees who serve as supervisors or managers and who are
called upon to oversee the work of other Seconded Employees providing or to
otherwise provide management support on behalf of the Parties are designated by
the Partnership Parties as supervisors to act on the behalf of the Partnership
Parties in supervising the Seconded Employees pursuant to Section 2.7 above. Any
such Seconded Employee will be acting on the behalf of the Partnership Parties
when supervising the work of the Seconded Employees or when they are otherwise
providing management or executive support on behalf of the Partnership Parties.

2.9 Noble shall, or shall cause a Noble Entity to, obtain workers’ compensation
coverage as defined and required by law on behalf of both the Noble Entities and
the Partnership Parties.

2.10 The Partnership Parties may terminate any of the Services performed by
Seconded Persons on thirty (30) days’ prior written notice to Noble. In the
event the Partnership Parties, or any of them, terminates such Services, the
Partnership Parties shall pay Noble the Services Reimbursement (as defined
below) for the last month (or portion thereof) in which it received such
terminated Services. Upon payment thereof, the Partnership Parties shall have no
further Services payment obligations to Noble pursuant to this Agreement with
respect to such terminated Services.

2.11 No member of the Partnership Parties shall be deemed to be a participating
employer in any Benefit Plans during the Period of Secondment. Subject to the
Partnership Parties’ reimbursement obligations hereunder, Noble (or another
Noble Entity) shall remain solely responsible for all obligations and
liabilities arising under the express terms of the Benefit Plans, and the
Seconded Employees will be covered under the Benefit Plans subject to and in
accordance with their respective terms and conditions, as they may be amended
from time to time. Noble and its ERISA Affiliates may amend or terminate any
Benefit Plans in whole or in part at any time (subject to the applicable
provisions of any collective bargaining agreement covering Seconded Employees,
if any). During the Period of Secondment, no member of the Partnership Parties
shall assume any Benefit Plans or have any obligations, liabilities or rights
arising under the express terms of the Benefit Plans, in each case except for
cost reimbursement pursuant to this Agreement.

ARTICLE 3

EXPENSE REIMBURSEMENT

3.1 The Partnership Parties shall reimburse Noble or NESI, as applicable, for
all reimbursable expenses under Section 3.2 incurred by the Noble Entities with
respect to Seconded Persons, as applicable (including, where applicable, former
Seconded Employees), in connection with the performance of the Services during
the preceding period (the “Services Reimbursement”). The Services Reimbursement
shall be made on a monthly basis or at such other intervals as the Parties may
agree from time to time.

3.2 (a) The Services Reimbursement with respect to Seconded Employees for each
period during the Period of Secondment shall include all reasonable costs and
expenses (including administrative costs) incurred for such period by Noble
Entities for the Seconded Employees (including, where applicable, former
Seconded Employees), including but not limited to the following costs and
expenses set forth below:

 

  (i) salary, wages and cash bonuses (including payroll and withholding taxes
associated therewith);

 

5



--------------------------------------------------------------------------------

  (ii) amounts paid with respect any Seconded Employee’s paid leave of absence;

 

  (iii) contributions made by a Noble Entity towards any Benefit Plans;

 

  (iv) the value of equity-related compensation granted to Seconded Employees
during the Period of Secondment;

 

  (v) any other employee benefit or compensation arrangement customarily
provided to all employees by Noble for which Noble incurs costs with respect to
Seconded Employees; and

 

  (vi) business travel expenses and other business expenses reimbursed in the
normal course by Noble, such as subscriptions to business-related periodicals
and dues to professional business organizations.

The costs and expenses described in this Section 3.2(a) are referred to as
“Seconded Employee Expenses.” Where it is not reasonably practicable to
determine the amount of such a cost or expense, the Partnership Parties and
Noble shall mutually agree on the method of determining or estimating such cost
or expense. If the actual amount of any cost or expense, once known, varies from
the estimate used for billing purposes hereunder, the difference, once
determined, shall be reflected as either a credit or additional charge in the
next monthly invoice issued by a Noble Entity, or in such manner as may be
otherwise agreed between Noble and the GP. Notwithstanding the foregoing, the
Parties agree that to determine the value of a Second Employee’s non-wage
benefits described in subsections (iii) and (v) of this Section 3.2(a), they
will apply an agreed percentage benefit load, based on the value of employee
benefits provided to all employees of the Noble Entities.

(b) The Services Reimbursement with respect to Seconded Contractors for each
period during the Period of Secondment shall include, on a pass-through basis,
all costs and expenses attributable to the performance of the Services incurred
for such period by Noble Entities with respect to the Seconded Contractors. The
costs and expenses described in this Section 3.2(b) are referred to as “Seconded
Contractor Expenses,” and together with the Seconded Employee Expenses, the
“Seconded Person Expenses.”

3.3 With respect to those Seconded Persons who perform services for both the
Noble Entities and the Partnership Parties, the Parties will determine in good
faith the percentage of such Seconded Person’s time spent providing services to
the Partnership Parties (the “Allocation Percentage”). For each month, or other
time interval agreed to by the Parties, during the Period of Secondment, the
amount of the Services Reimbursement payable by the Partnership Parties with
respect to each Seconded Person shall be calculated by multiplying the Seconded
Person Expenses for such Seconded Person times the Allocation Percentage for
such Seconded Person; provided, however, that travel expenses and other expenses
incurred with respect to and/or reimbursable to a Seconded Person shall be paid
by the Party for whom the Seconded Person was working at the time they were
incurred, except that expenses related to activities that benefit both the
Partnership Parties and Noble Entities (e.g. some types of training) shall be
shared by the affected Parties in accordance with the Allocation Percentage (or
such other allocation as may be agreed between the affected Parties).

3.4 The Partnership Parties and Noble acknowledge and agree that Noble shall be
responsible for paying the Seconded Employee Expenses (or providing the employee
benefits with respect thereto, as

 

6



--------------------------------------------------------------------------------

applicable) to the Seconded Employees and that the Noble Entities may be
responsible for paying the Seconded Contractor Expenses to the respective
contractor, but that the Partnership Parties shall be responsible for
reimbursing the Noble Entities for the Seconded Person Expenses (as part of the
Services Reimbursement) to the extent provided under Section 3.2 of this
Agreement.

3.5 This Agreement does not address the reimbursement of any costs or expenses
associated with Services other than the Services Reimbursement. To the extent
that a Noble Entity incurs any out-of-pocket expenses (other than the Services
Reimbursement) in connection with the provision of Services, such Noble Entity
may be entitled to reimbursement therefor under the terms of the Partnership
Agreement, the Omnibus Agreement or other documentation.

ARTICLE 4

ALLOCATION; RECORDS

Noble will use commercially reasonable efforts to (i) establish the Allocation
Percentage and to the document the basis for such allocation and (ii) maintain a
schedule reflecting the direct and indirect costs of the Seconded Person
Expenses based on the Services that the Seconded Persons have provided to the
Partnership Parties. The Partnership Parties will use commercially reasonable
efforts to keep and maintain books/records reflecting the hours worked in
connection with each of the Seconded Persons. Each Party will have the right to
audit such records maintained by the other during regular business hours and on
reasonable prior notice.

ARTICLE 5

TERM

The term of this Agreement will commence on the Effective Date and will continue
for an initial period of fifteen (15) years (the “Initial Term”). Upon the
expiration of the Initial Term, the term of this Agreement shall automatically
extend for successive one year extension terms, unless either Party provides at
least thirty (30) days’ prior written notice to the other Party prior to the
expiration of the Initial Term or any extension term that the Party wishes for
this Agreement to expire at the end of the Initial Term or the then-current
extension term, as applicable. Upon proper notice by a Party to the other Party,
in accordance with this Article 5, that the Party wishes for this Agreement to
expire on the expiration of the applicable period, this Agreement shall not
automatically extend, but shall instead expire upon the expiration of the
applicable period and only those provisions that, by their terms, expressly
survive this Agreement shall so survive. Notwithstanding the foregoing, the
Partnership Parties may terminate this Agreement at any time upon written notice
to Noble stating the date of termination and only those provisions that, by
their terms, expressly survive this Agreement shall so survive.

ARTICLE 6

GENERAL PROVISIONS

6.1 Entire Agreement. This Agreement constitutes and expresses the entire
agreement between the Parties with respect to the subject matter hereof. All
previous discussions, promises, representations and understandings relative
thereto are hereby merged in and superseded by this Agreement.

6.2 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to principles of
conflict of laws.

 

7



--------------------------------------------------------------------------------

6.3 Amendment. Any actions or agreement by the Parties to amend, modify or
supplement this Agreement, in whole or in part, shall be binding upon the
Parties, so long as such modification shall be in writing and shall be executed
by all Parties with the same formality with which this Agreement was executed.

6.4 Waiver. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party or Parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any Party, it is in writing signed by an
authorized representative of such Party. The failure of any Party to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of such provision, or in any way to affect the validity of this Agreement or any
part hereof or the right of any Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

6.5 Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such a manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.

6.6 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. The
successors and permitted assigns hereunder shall include any permitted assignee
under Section 6.10 as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).

6.7 Third Party Beneficiaries. The provisions of this Agreement are solely for
the benefit of the Noble Entities and the Partnership Parties and their
respective successors and permitted assigns and shall not confer upon any third
party any remedy, claim, liability, reimbursement or other right. In furtherance
but not in limitation of the foregoing: (i) nothing in this Agreement shall be
deemed to provide any Seconded Employee or Seconded Contractor with a right to
continued Secondment or employment; and (ii) nothing in this Agreement shall be
deemed to constitute an amendment to any Benefit Plans or limit in any way the
right of Noble and/or its ERISA Affiliates to amend, modify or terminate, in
whole or in part, any Benefit Plans which may be in effect from time to time.

6.8 Notices. All notices, requests and other communications required or
permitted hereunder shall be in writing and shall be deemed duly given or
delivered (i) when delivered personally, (ii) if sent by first class United
States mail, when sent or (iii) if sent by private courier when received; and
shall be addressed as follows:

if to a Noble Entity:

Noble Energy, Inc.

1001 Noble Energy Way

Houston, TX 77070

Attention: General Counsel

if to a member of the Partnership Parties:

Noble Midstream GP LLC

1001 Noble Energy Way

Houston, TX 77070

Attention: Chief Executive Officer

 

8



--------------------------------------------------------------------------------

if to Noble or a member of the Partnership Parties, with a copy to:

Noble Energy, Inc.

Charles Varnell

1625 Broadway, Suite 2000

Denver, CO 80202

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Party specifying such changed address in the manner
specified in this Section 6.8.

6.9 Relationship of the Parties. Nothing in this Agreement will constitute the
Midstream Group, Noble or their respective Affiliates as members of any
partnership, joint venture, association, syndicate or other entity.

6.10 Assignment. No Party will, without the prior written consent of the other
Parties, which consent shall not be unreasonably withheld, assign, mortgage,
pledge or otherwise convey this Agreement or any of its rights or duties
hereunder; provided, however, that any Party may assign or convey this Agreement
without the prior written consent of any other Party to an Affiliate. Collateral
assignment of this Agreement shall be an assignment for all purposes, requiring
the consent of the other Parties.

6.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original, and all of which together shall
constitute one and the same Agreement. Each Party may execute this Agreement by
signing any such counterpart.

6.12 Time of the Essence. Time is of the essence in the performance of this
Agreement.

6.13 Signatories Duly Authorized. Each of the signatories to this Agreement
represents that he is duly authorized to execute this Agreement on behalf of the
entities for which he is signing, and that such signature is sufficient to bind
the Party or other entity purportedly represented.

(Signature pages follow)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
authorized representatives as of the date first above written.

 

NOBLE ENERGY, INC. By:  

/s/ Gary W. Willingham

  Gary W. Willingham   Executive Vice President

 

Signature Page to Operational Services and Secondment Agreement



--------------------------------------------------------------------------------

NOBLE ENERGY SERVICES, INC. By:  

/s/ Sebastian Kristof

  Sebastian Kristof   President

 

Signature Page to Operational Services and Secondment Agreement



--------------------------------------------------------------------------------

NOBLE MIDSTREAM GP LLC By:  

/s/ Terry R. Gerhart

  Terry R. Gerhart   Chief Executive Officer

 

Signature Page to Operational Services and Secondment Agreement



--------------------------------------------------------------------------------

NOBLE MIDSTREAM PARTNERS LP By: Noble Midstream GP LLC, its general partner By:
 

/s/ Terry R. Gerhart

  Terry R. Gerhart   Chief Executive Officer

 

Signature Page to Operational Services and Secondment Agreement



--------------------------------------------------------------------------------

NOBLE MIDSTREAM SERVICES, LLC on behalf of itself and each of its subsidiaries
By:  

/s/ Terry R. Gerhart

  Terry R. Gerhart   Chief Executive Officer

 

Signature Page to Operational Services and Secondment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Services

The Services include, but are not limited to:

 

  •   Operation of the assets of the Midstream Group members in accordance with
prudent industry practice pursuant to each of the following agreements:

 

  •   those certain Second Amended and Restated Fresh Water Services Agreements,
dated effective as of March 31, 2016, consisting of the Second Amended and
Restated Agreement Terms and Conditions Relating to Fresh Water Services last
updated as of March 31, 2016, and each Second Amended and Restated Agreement
Addendum thereto executed from time to time by Noble or its Affiliates and OpCo
or one or more of its Subsidiaries;

 

  •   those certain Second Amended and Restated Gas Gathering Agreements, dated
effective as of March 31, 2016, consisting of the Second Amended and Restated
Agreement Terms and Conditions Relating to Gas Gathering Services last updated
as of March 31, 2016, and each Second Amended and Restated Agreement Addendum
thereto executed from time to time by Noble or its Affiliates and OpCo or one or
more of its Subsidiaries;

 

  •   those certain Second Amended and Restated Crude Oil Gathering Agreements,
dated effective as of March 31, 2016, consisting of the Second Amended and
Restated Agreement Terms and Conditions Relating to Crude Oil Gathering Services
last updated as of March 31, 2016, and each Second Amended and Restated
Agreement Addendum thereto executed from time to time by Noble or its Affiliates
and OpCo or one or more of its Subsidiaries;

 

  •   those certain Third Amended and Restated Crude Oil Treating Agreements,
dated effective as of September 1, 2016 consisting of the Third Amended and
Restated Agreement Terms and Conditions Relating to Crude Oil Treating Services
last updated as of September 1, 2016, and each Third Amended and Restated
Agreement Addendum thereto executed from time to time by Noble or its Affiliates
and OpCo or one or more of its Subsidiaries;

 

  •   those certain Second Amended and Restated Produced Water Services
Agreements, dated effective as of March 31, 2016, consisting of the Second
Amended and Restated Agreement Terms and Conditions Relating to Produced Water
Services last updated as of March 31, 2016, and each Second Amended and Restated
Agreement Addendum thereto executed from time to time by Noble or its Affiliates
and OpCo or one or more of its Subsidiaries;

 

  •   those certain Texas Oil Gathering Agreements, dated effective as of
September 1, 2016, consisting of the Texas Agreement Terms and Conditions
Relating to Crude Oil Gathering Services last updated as of
September 1, 2016, and each Agreement Addendum thereto executed from time to
time by Noble or its Affiliates and OpCo or one or more of its Subsidiaries; and



--------------------------------------------------------------------------------

  •   those certain Texas Produced Water Services Agreements, dated effective as
of September 1, 2016, consisting of the Texas Agreement Terms and Conditions
Relating to Produced Water Services last updated as of September 1, 2016, and
each Agreement Addendum thereto executed from time to time by Noble or its
Affiliates and OpCo or one or more of its Subsidiaries.

 

  •   such other operational functions that are necessary to develop and execute
the operational aspects of the business of the Partnership Parties.